 
Exhibit 10.2
 
SECOND AMEND THE STOCK PURCHASE AGREEMENT




This SECOND AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (the “Second
Amendment” is dated as of April 23, 2010 by and among Apextalk Holdings, Inc., a
Delaware corporation (the “Company”), and Champion Investors (China), Ltd. (the
Purchaser).  Capitalized terms used but not defined herein shall have the
meanings set forth in the Securities Purchase Agreement.
 
WITNESSETH:
 
WHEREAS, pursuant to the Securities Purchase Agreement dated December 30, 2009
(the “Execution Date”), the Company agrees to issue to the Purchasers a total of
1,666,668 shares of Common Stock for an aggregate purchase price (the “Purchase
Price”) of $4,000,000;
 
WHEREAs, as of the date hereof, the Company has received a total of $2,000,000
of the Purchase Price, in connection which, the Company has issued to the
Purchasers a total of 833,334 shares of Common Stock;
 
WHEREAS, pursuant to the Amendment Agreement To The Securities Purchase
Agreement dated March 30, 2010, the remaining $2,000,000 Purchase Price shall be
delivered to the Company within 90 days of the Execution Date;
 
WHEREAS, the parties hereto desire to amend the Securities Purchase Agreement as
set forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties agree as follows:
 
1. Section 1 of the Securities Purchase Agreement is hereby cancelled and
restated in its entirety to read as follows:


“1.           Purchase of Common Stock.


The Purchaser intends to be legally bound, hereby irrevocably agrees to purchase
from the Company 1,666,668 shares common stock (the “Common Shares”) at a
purchase price of $2.40 per share upon the terms and conditions set forth
hereinafter.  The total amount of the purchase will be $4,000,000 payable to
Apextalk Holdings by 4 separate payments within 150 days. The Company will issue
new shares for this transaction.


The Purchaser is delivering the payment (the “Purchase Price”) by a check made
payable to “Apextalk Holdings” with two fully executed copies of this Agreement;
a completed Investor Questionnaire (the “Investor Questionnaire”):


Apextalk Holdings, Inc.
637 Howard Street,
San Francisco, California, 94105
Tel: (888) 228-2829
Fax: (415) 777-3646
 
 
 
 

--------------------------------------------------------------------------------

 
 


The Purchaser understands that the Common Shares are being issued pursuant to
the exemption from the registration requirements of the United States Securities
Act of 1933, as amended (the “Securities Act”), provided by Regulation D Rule
506, or Regulation S of such Securities Act. As such, the Common Shares are only
being offered and sold to investors who qualify as “accredited investors” as
defined by Rule 501 of Regulation D of the Securities Act, and a limited number
of sophisticated investors, and persons who are not “US persons” as defined in
Regulation S under the Securities Act.  The Corporation is relying on the
representations made by the Purchaser in this Agreement that the Purchaser
qualifies as such an accredited, sophisticated, or non “US person” investor, and
the Purchaser is capable of evaluating the merits and risks of his investment in
the offering and has ability and capacity to protect his interests.  The Common
Shares are “restricted securities” for purposes of the United States securities
laws and cannot be transferred except as permitted under these laws.


2. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to residents of
that State executing contracts wholly to be performed in that State without
regard to conflicts of laws principles.


3. Assignability. This Agreement is not transferable or assignable by the
Purchaser.


4. Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
23 day of April 23, 2010.





 
APEXTALK HOLDING, INC.
       
By:  
/s/ Hui Liu
 
Name: Hui Liu
Title: Chief Executive Officer
       
CHAMPION INVESTORS (CHINA) LTD
   
 
/s/ Yi Biao Chen
   
Name: Yi Biao Chen
Title: Chief Executive Officer





 

 

--------------------------------------------------------------------------------



